Robinson, J".
(concurring specially). On December 4th, defendant made to plaintiff a promissory note for $218, with interest at 10 per •cent. Payment of $130 was made October 1, 1915. Dor the balance, with interest, amounting to $107.35, the jury found a verdict against defendant, and he appeals.
The defense is that defendant arranged with the plaintiff to receive and set up certain of its galvanized grain bins,' and as evidence of good faith he gave the note without any consideration. As the evidence shows, the plaintiff is a manufacturer of grain bins at Aberdeen, South Dakota. *27Tbe retail price of a grain bin is $135. Defendant gave the plaintiff a written order for three grain bins, to be shipped to him from Aberdeen, ■at $105 a bin f. o. b. The bins were duly shipped and received by the defendant, and each bin was sold by him with the aid of one McKenzie, an agent of the company. One bin was sold to Ohristianson, and he paid $130, which is indorsed on the note. One bin was sold to Mr. Andahl, and defendant received the price, $125. One bin was sold to Tundeen, and he paid $130, and defendant received the money. Thus, according to the testimony of the defendant himself, he has received the price of the three bins, — $130 from Ohristianson, $130 'from Tundeen, and $125 from Andahl. (30, 31.) The note for $218 was given for the wholesale price of two bins at $105 each, making $210, and some irons amounting to $8.
The defense is a pure and manifest sham, and it well deserves a severe rebuke.
Judgment affirmed.